In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00024-CR
                                   No. 07-19-00025-CR


                         THE STATE OF TEXAS, APPELLANT

                                            V.

                        BRANDON WADE GREEN, APPELLEE

                             On Appeal from the County Court
                                  Atascosa County, Texas
             Trial Court Nos. 33979 & 33980, Honorable Lynn Ellison, Presiding

                                   February 13, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


      Pending before the court are two motions to dismiss these appeals filed by

appellant, the State of Texas. As no decision of the court has been delivered to date, we

grant the motions. TEX. R. APP. P. 42.2(a). Accordingly, the appeals are dismissed. No

motions for rehearing will be entertained and our mandates will issue forthwith.



                                                        James T. Campbell
                                                           Justice
Do not publish.